65 N.Y.2d 758 (1985)
The People of the State of New York, Appellant,
v.
Vincent McLean, Respondent.
Court of Appeals of the State of New York.
Decided June 11, 1985.
Mario Merola, District Attorney (Mark L. Freyberg of counsel), for appellant.
Abraham L. Clott and William E. Hellerstein for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and TITONE. Taking no part: Judge ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for reasons stated in the opinion by Justice John Carro at the Appellate Division (107 AD2d 167; see also, People v Marin, 65 N.Y.2d 741; and People v Giuliano 65 N.Y.2d 766, decided herewith).